Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-52277, 333-120508, 333-124910,333-143670, 333-160389, 333-160392, 333-168124) of Progenics Pharmaceuticals, Inc. of our report dated March11, 2011 relating to the financial statements, and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/ PricewaterhouseCoopers LLP New York, New York March11,2011
